Citation Nr: 1014274	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of 
dislocation of the left elbow and a left radius fracture with 
traumatic arthritis (minor), currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G. R. 


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from September 
1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued and 
confirmed the prior rating of 10 percent for "residuals 
dislocation, left elbow, with traumatic arthritis and 
fracture, left radius."  

In February 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of that 
decision has been associated with the file.  

In September 2009, this claim was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the September 2009 remand, the RO was to schedule the 
Veteran for a VA examination to determine the nature and 
severity of his service-connected disability.  The examiner 
was asked to report all range of motion measurements for the 
left upper extremity in degrees.  The December 2009 VA 
examination report shows the range of motion for the wrist 
was recorded only.  On remand, the Veteran should be given an 
examination and all range of motion for the left upper 
extremity should be recorded.  A March 2007 VA pain 
consultation record (not in the file when the September 2009 
remand was written) notes that the Veteran was unable to 
fully extend his elbow.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

VA records have been associated with the file since the last 
remand.  These records show the Veteran has been evaluated 
multiple times for the symptoms he has described as aching 
and burning sensations.  The December 2009 examiner noted the 
Veteran had consultations due to carpal tunnel syndrome and 
ulnar neuropathy, however, he did not comment on whether 
these disabilities were related to the service-connected 
residuals of dislocation of the left elbow and a left radius 
fracture with traumatic arthritis (minor).  

A November 2004 VA hand surgery record shows an assessment of 
post traumatic arthritis and mild carpal tunnel syndrome.  An 
occupational therapy note from the same month stated the 
Veteran may have peripheral neuropathy in his left upper 
extremity.  A June 2005 VA nerve conduction study showed an 
impression of left ulnar neuropathy at the left elbow.  

In January 2006, a VA neurology record shows a diagnosis of 
chronic left upper extremity pain secondary to ulnar nerve 
compression and cervical radiculopathy.  
A central nervous system disorder was ruled out.  The doctor 
stated a referral for a diagnostic opinion was needed because 
there was a possibility that the problem was the cervical 
spine.  

In June 2006, a VA neurology record showed the left upper 
extremity neuropathic pain was "likely multifactorial."  
The following was mentioned: past trauma, questionable 
complex regional pain syndromes, aggravation of left ulnar 
neuropathy at the elbow and cervical degenerative disc 
disease as well as canal and forminal narrowing.  A November 
2006 VA pain consultation showed an assessment of left ulnar 
sensorimotor neuropathy versus left cervical radiculopathy.  

Accordingly, the case is REMANDED for the following action:


1. Schedule the Veteran for a VA 
orthopedic and neurological examination to 
determine the current nature and severity 
of his service-connected residuals of 
dislocation of the left elbow and a left 
radius fracture with traumatic arthritis 
(minor).  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with any 
examination or review.  The examination 
report must reflect that the claims folder 
was reviewed.  Necessary tests should be 
conducted.  

The examiner should reference the March 
2007 VA pain consultation record which 
notes that the Veteran was unable to fully 
extend his elbow.  

Any symptomatology shown to be present and 
due to the service-connected residuals of 
dislocation of the left elbow and a left 
radius fracture with traumatic arthritis 
(minor) should be reported.  The examiner 
should report all range of motion 
measurements, including flexion and 
extension, for the left wrist and elbow in 
degrees, noting any pain on motion that 
the Veteran experiences.  

The examiner should note whether the 
Veteran's left upper extremity exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to his 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left upper extremity repeatedly over a 
period of time.  

The examiner should determine whether 
there is any relationship between the 
Veteran's diagnosed neuropathy and his 
service-connected residuals of dislocation 
of the left elbow and a left radius 
fracture with traumatic arthritis (minor).  

The examiner should list all neurological 
impairment caused by the service-connected 
residuals of dislocation of the left elbow 
and a left radius fracture with traumatic 
arthritis (minor).  All nerves affected 
should be stated and the severity of the 
impairment should be discussed.  

Complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner reference the 
following:  

*	the November 2004 VA hand surgery 
record showing an assessment of 
carpal tunnel syndrome; 
*	the January 2006 VA neurology record 
showing a diagnosis of chronic left 
upper extremity pain secondary to 
ulnar nerve compression and cervical 
radiculopathy; 
*	the June 2006 VA neurology record 
showing the left upper extremity 
neuropathic pain was "likely 
multifactorial"; and 
*	the November 2006 VA pain 
consultation that showed an 
assessment of left ulnar sensorimotor 
neuropathy versus left cervical 
radiculopathy.  

2. Re-adjudicate the Veteran's claim for 
an increased rating for service-connected 
residuals of dislocation of the left elbow 
and a left radius fracture with traumatic 
arthritis (minor).  If the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal, as well 
as a summary of the evidence received 
since the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

